Citation Nr: 1018166	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for depression 
and posttraumatic stress disorder (PTSD) prior to July 27, 
2009, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for depression and assigned 
an initial 30 percent rating retroactively effective from 
April 27, 1999.  That decision also denied service connection 
for PTSD.  The Veteran appealed for a higher rating for his 
depression and for service connection for PTSD.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In 
August 2003, during the pendency of the appeal, the RO 
granted service connection for PTSD but combined it with the 
Veteran's already service-connected depression and continued 
the 30 percent rating.

In September 2008, in support of his claim, the Veteran 
testified at a hearing at the Board's offices in Washington, 
DC, before the undersigned Veterans Law Judge, commonly 
referred to as a Central Office hearing.

In February 2009 the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.

The RO has since, in November 2009, increased the rating for 
the depression and PTSD to 70 percent as of July 27, 2009, 
the date of a VA psychiatric evaluation.  The Veteran has 
continued to appeal for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (indicating it is presumed 
he is seeking the highest possible rating unless he expressly 
indicates otherwise).  So the issue now on appeal is whether 
he was entitled to a rating higher than 30 percent prior to 
July 27, 2009, and whether he has been entitled to a rating 
higher than 70 percent since.




FINDING OF FACT

Since April 27, 1999, the Veteran's psychiatric disorder has 
caused serious social and occupational impairment because of 
his depressed mood, frequent panic attacks, impaired impulse 
control, and difficulty maintaining relationships.


CONCLUSION OF LAW

The criteria are met for a 70 percent rating for the 
depression and PTSD since April 27, 1999 (so well before the 
current July 27, 2009 effective date for this rating), but 
the requirements have not been met for a rating higher than 
70 percent at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Codes 9433, 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).



These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2001 and, on remand, in March 2009.  These letters informed 
him of the type of evidence needed to support his claim 
(keeping in mind his claim initially arose in the context of 
him trying to establish his underlying entitlement to service 
connection, since granted) and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
As well, the more recent letter complied with Dingess by also 
apprising him of the downstream disability rating and 
effective date elements of his claim.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, as mentioned, VA also has complied with the Court's 
holding in Dingess by also apprising the Veteran in the more 
recent March 2009 letter of the downstream disability rating 
and effective date elements of his claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  And since providing that 
additional Dingess notice in March 2009, the RO has gone back 
and readjudicated his claim in the November 2009 SSOC - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in April 2001 and more 
recently in July 2009, on remand.  These examination reports 
and medical and other evidence on file contains the 
information needed to assess the severity of his mental 
illness, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, there was substantial compliance with the 
Board's February 2009 remand directives in further developing 
the claim by sending the additional VCAA notice in March 
2009, obtaining the Veteran's Social Security Administration 
(SSA) records, obtaining his VA treatment records from 2004 
thru 2009, and having him reexamined in July 2009.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for the Psychiatric Disorder 
(Depression and PTSD)

A.  Schedular Rating

In January 2002, the RO granted service connection for 
depression and assigned an initial 30 percent rating 
retroactively effective from April 27, 1999.  The Veteran 
appealed for a higher rating for the depression and for 
service connection for PTSD.  In April 2003, during the 
pendency of his appeal, the RO granted and consolidated the 
claim for service connection for PTSD with the already 
service-connected depression.  And even more recently, in 
November 2009, on remand, the RO increased the rating for the 
combined depression and PTSD to 70 percent as of July 27, 
2009, the date of a VA examination.

The Veteran has continued to appeal for a still higher 
rating.  For the reasons and bases discussed below, the Board 
finds that he was entitled to this higher 70 percent rating 
as of the earlier date - April 27, 1999, but that he has not 
been entitled to any greater rating at any time since filing 
his claim.  So his appeal is being granted to this extent.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when, as here, the Veteran 
timely appealed the rating initially assigned following the 
granting of service connection for his disability, the Board 
must consider whether to "stage" his rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary.



The Veteran already has what amounts to is a staged rating 
since his depression and PTSD were rated as 30-percent 
disabling prior to July 27, 2009, and have been rated higher 
as 70-percent disabling since.  So the Board need only 
determine whether this was an appropriate staging of his 
rating.

The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
DCs 9433, 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule addressing service-connected psychiatric 
disabilities is based on the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as the "DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  However, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (March 31, 1995).

According to the DSM-IV, GAF scores ranging between 61 and 70 
are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

GAF scores ranging between 21 and 30 are assigned when there 
is behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as mere examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's depression and PTSD have warranted 
the 70 percent rating since the grant of service connection 
for this disability, although no greater rating.  The 
evidence supporting this conclusion is his VA treatment 
records and the reports of his two VA compensation 
examinations - initially in April 2001 and more recently in 
July 2009.

The April 2001 VA examination found the Veteran was able to 
maintain his personal hygiene and was oriented to person, 
place, and time.  The examiner indicated the Veteran's 
thought processes were within normal limits, although he lost 
his place and had to be redirected to complete his thoughts.  
He had some difficulties in memory.  He had a flat affect and 
depressed mood.  He reported suicidal and homicidal thoughts 
and nightmares about killing himself and others.  He reported 
crying spells and becoming upset very easily.  He indicated 
being married for the past thirty-two years and mentioned 
becoming irritable and arguing with his spouse and throwing 
things at her in anger.  He also indicated he had not worked 
since 1995, but clarified that it was on account of his 
physical condition (so not mental-related illness).  The 
examiner diagnosed depression and PTSD and assigned a GAF 
score of only 40, so indicating the Veteran had major 
impairment in several areas - including his family 
relations, judgment, thinking or mood.

The more recent July 2009 VA examination also found the 
Veteran's personal hygiene was intact and that he was 
oriented to person, place, and time.  As well, he maintained 
eye contact throughout the interview, and the examiner 
indicated the Veteran's speech was normal with respect to 
rate, tone, and volume.  But his mood was depressed and 
anxious.  The examiner indicated the Veteran's thought 
process was within normal limits, but that he lost his place 
at times requiring redirection.  The examiner also found a 
memory impairment as to names and dates.  There was no 
evidence of delusions or hallucinations, however.  
The Veteran reported passive suicidal thoughts, but no plan 
or intent.  He reported panic attacks with anxious mood, 
feelings of nervousness, chest tightness, pacing the floor, 
and difficulty breathing occurring approximately once per 
month.  


He also said he had nightmares several times a month, avoided 
activities that reminded him of his military service, and 
felt detached from others.  He also indicated feeling 
irritable with angry outbursts and difficulty concentrating.  
He reported being married for forty years, but with his wife 
being the target of his angry outbursts and temper flares.  
He did not mention any other social relationships and 
reiterated being unemployed since the early 1990's.  
This examiner, like the prior April 2001 examiner, diagnosed 
PTSD and depression and assigned a GAF score of only 40, so 
again indicating the Veteran had major impairment in several 
areas - including his family relations, judgment, thinking 
or mood..

Because the results of these two VA compensation examinations 
are so strikingly similar, despite them having been conducted 
several years apart, the Veteran is entitled to the higher 70 
percent rating much earlier, i.e., back to April 27, 1999 
(not just since July 27, 2009).

The Veteran's disability does not, however, warrant the even 
higher and maximum possible 100 percent rating because he 
does not have a total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss of 
names of close relatives, own occupation or own name.  He 
admittedly has angry outbursts, including at his wife of many 
years, and some memory impairment, but just not to the extent 
required of the even higher 100 percent rating.  He also had 
passive suicidal thoughts and nightmares about killing 
himself and others, however, he did not endorse any actual 
intent or plan to kill himself or others.  Additionally, 
the examiners found his thought processes were intact, and 
that he had no delusions, hallucinations, disorientation, or 
inability to perform the activities of daily living.  So, 
overall, his psychiatric disability does not rise to the 
level of a total social and occupational impairment.

Therefore, as the Veteran's acquired psychiatric disorder 
causes serious impairment to his social and occupational 
functioning on account of his depressed mood, frequent panic 
attacks, impaired impulse control, and difficulty maintaining 
relationships, his condition is most appropriately rated at 
the 70-percent level, though no greater.  And as there has 
been no significant change in his level of functioning since 
the grant of service connection, this rating should extend 
back to April 27, 1999 (not just to July 27, 2009).  His 
condition has never been more than 70-percent disabling since 
the grant of service connection, so there is no basis to 
further "stage" this rating under Fenderson.

B.  Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
is authorized to approve an 
extra-schedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 70 
percent for the Veteran's depression and PTSD adequately 
contemplates the extent and severity of his associated 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an 
extra-schedular evaluation is not required.  That is to say, 
there is no evidence this disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun.

During his VA compensation examination, the Veteran readily 
acknowledged that he was unemployed because of physical, not 
mental, disability.  So his depression and PTSD admittedly 
were not the reasons he was no longer working  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  This is especially true 
when, as here, the Veteran has what is generally accepted to 
be a rating in the higher range, at 70 percent.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  


So the Board does not have to refer this case for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for the Veteran's depression and PTSD, 
though no higher, is assigned since the grant of service 
connection (April 27, 1999), subject to the statutes and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


